Citation Nr: 1505541	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  08-33 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for left knee disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from March 2003 to June 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2009.  A transcript of this hearing is of record.

This matter was previously before the Board and was remanded in January 2010.  The Board subsequently denied the current claims in an October 2011 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court set aside the October 2011 Board decision and remanded the matter for further adjudication.

In February 2014, the Board remanded this case for further development to include a new VA examination, which was accomplished in April 2014.  All other development directed by the Board's remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As an additional matter, the Board notes that the Veteran had also perfected an appeal on the issue of entitlement to service connection for a left shoulder disorder, and this claim was part of the February 2014 remand.  However, service connection was subsequently established for this disability by a September 2014 rating decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the initial rating assigned or effective date thereof.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the Veteran's bilateral knee disability existed prior to service.

2.  The competent and credible evidence of record reflects the Veteran's pre-existing bilateral knee disability was aggravated by active service, resulting in the currently diagnosed as bilateral knee strain.  Clear and unmistakable evidence has not been presented to rebut this presumption and the increase in severity was not due to the natural progression of the disorders.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a right knee disorder, which includes a diagnosis of right knee strain, are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014); VAOPGCPREC 3-2003.

2.  The criteria for a grant of service connection for a left knee disorder, which includes a diagnosis of left knee strain, are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014); VAOPGCPREC 3-2003.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, the Board finds that service connection is warranted for the Veteran's bilateral knee disorder.  Therefore, no further discussion of VA's duties to notify and assist is necessary as any deficiency would be moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In this case, the Veteran was noted as having scars on both knees on an August 2002 examination performed for enlistment purposes.  He was also noted as having a traumatic scar over his toe and multitarsal of the right foot.  He was referred for consultation by orthopedics to evaluate his right foot and he was deemed "ok" for military service.  On an August 2002 Report of Medical History, he reported that he was "ran over by car" when he was 5 years old and injured his right foot.  He reported that he underwent extensive surgery which required skin grafting on the medial aspect of his right foot.  He was left with limited motion of the great toe and flexion was limited.  However, he also indicated he had no knee problems on this Report.

In view of the foregoing, the Board finds that while knee scars were noted on the Veteran's entry into service, no other knee disability was noted at that time.  As this appeal concerns claims for knee disabilities other than scars, the Board must find that the claimed disabilities were not noted at the time of entry.

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has subsequently adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153.

In this case, the Board finds that the record clearly and unmistakably reflects the Veteran's bilateral knee disability pre-existed his entry into active service.  Although no specific knee disorder was noted at the August 2002 enlistment examination, the presence of knee scars does indicate some injury or procedure had previously occurred to the knees.  Further, a March 2003 service treatment record reflects, in pertinent part, that the Veteran reported both knees were sore due to foot accident at age 5.  Simply put, he indicated shortly after service that he had knee problems associated with the childhood automobile accident.  

The Board also notes that at a January 2010 VA examination, the Veteran reported that at age 5 he was hit by a car and his right foot was wedged under the tire and he was dragged for 50 feet.  He described essentially loss of all soft tissues along the medial plantar surface of his right foot but no fractures.  Since then he has walked bow-legged because of that.  With regard to the knees, he reported that he was having aching knees and also in his back prior to service.  He reported that while running in high school at the gym he would have pain but no problems at that time with standing.  He believed he developed bow leggedness because of the right foot.  Prior to review of the claims folder, the examiner stated that with regard to the bilateral knees, one could not understate that the Veteran had severe tibial torsion and genu varum or bow leggedness.  The examiner stated the Veteran ascribed this to his previously injury as a five year old, and indeed reported pain that occurred while running as a teenager.  After reviewing and summarization of the claims folder, the examiner stated that the Veteran's record suggested that it was felt by the providers then that his knees were due to his injuries from his motor vehicle accident at age 5.  The examiner also noted the Veteran had severe anatomical changes that would be consistent with this, and there is no change in the previous opinion.

The more recent April 2014 VA examination found that the record clearly and unmistakably reflects the Veteran's bilateral knee disorder existed prior to service.  In support of this opinion, the examiner stated that the record indicates chronic genu varum from injury at age 5.  

In short, there is evidence of prior knee problems on the basis of the scars of both knees noted at the time of his August 2002 enlistment examination; there are indications of pre-service occurrences of knee pain with at least certain activities such as running in high school gym; competent medical evidence which indicates that the knee disorders are due to problems associated with the right foot injury that occurred at age 5; and two different VA examiners have opined that the knees pre-existed service, and no competent medical opinion explicitly refutes these opinions.  Based on the foregoing, the Board finds that the evidence clearly and unmistakably shows that the Veteran's bilateral knee disability existed prior to service.  38 C.F.R. § 3.304(b)(1).

With respect to the issue of aggravation, the Board finds that the competent and credible evidence of record does indicate the bilateral knee disability increased in severity while on active duty.  For example, as already noted the Veteran's lower extremities were clinically evaluated as normal on his April 2002 enlistment examination; and he indicated no knee problems on the concurrent Report of Medical History.  However, he was subsequently treated, in part, for complaints of sore knees in March 2003.  Thereafter, an April 2003 service examination performed for purposes of submarine duty reflects that his lower extremities were clinically evaluated as normal.  He also indicated on an April 2003 Report of Medical History that he had not experienced "trick" or locked knee.  Nevertheless, the examiner noted that the Veteran reported sore knees and ankles but this was not interfering with training.  Service treatment records dated in April 2005 indicate he was treated for bilateral knee problems.  

The Board further notes that the Veteran's statements and hearing testimony are to the effect that while he did experience occasional episodes of knee pain, to include certain activities such as running in high school gym, he did not experience chronic knee pain until after he entered into active service.  He also testified to chronic/recurrent knee pain since service.  Moreover, his mother provided supporting testimony to his developing chronic pain issues during his military service.  See Transcript, pp. 11, 13.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  In this case, the Board must find that the Veteran is competent to observe and describe the frequency of his bilateral knee pain; and has no reason to doubt his mother's supporting testimony.

As the record shows the knees increased in severity during service, the presumption of aggravation attaches to this case, and may only be rebutted by evidence showing the disability clearly and unmistakably was not aggravated by service.

The Veteran's testimony that he developed chronic knee pain during service does indicate it was aggravated therein.  Although both the January 2010 and April 2014 VA examiners provided opinions that the pre-existing knee disorders were not aggravated by service, the former's opinion was expressed as it is not at least as likely as not related to his activities while in service or any injuries that he claims may have occurred during the time of service.  The Court found that this was an insufficient standard to rebut a finding of aggravation in its May 2013 Memorandum Decision.  The subsequent April 2014 VA examiner did express the opinion in terms of the clear and unmistakable evidence standard, but the supporting rationale was that there was no evidence that the knees were permanently aggravated by service.  However, this opinion is inconsistent with the Board's finding that the pre-existing knee disorders did increase in severity during service.  The Veteran has competently and credibly reported that he experienced continuous knee pain during and since service; thereby relating his current bilateral knee strain to his in-service increased knee pain.  Additionally, the Veteran's credibility is not diminished by the lack of absence of contemporaneous medical evidence.  Consequently, the Board must conclude that these opinions do not rise to the standard of clear and unmistakable evidence necessary to rebut the presumption of aggravation.

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran.  Further, the Court held in Alemany v. Brown, 9 Vet. App. 518 (1996) that, in light of the benefit of the doubt provisions, an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

In view of the foregoing, the Board must find that competent and credible evidence of record reflects the Veteran's pre-existing bilateral knee disability was aggravated by active service, resulting in his currently diagnosed bilateral knee strain.  Therefore, service connection is warranted in this case.


ORDER

Entitlement to service connection for right knee disorder, to include right knee strain, is granted.

Entitlement to service connection for a left knee disorder, to include left knee strain, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


